—In a proceeding, inter alia, to validate petitions designating the petitioner as a candidate in the Democratic Party primary election to be held on September 12, 1978, for the party office of State Committeeman from the 97th Assembly District, the appeal is from a judgment of the Supreme Court, Orange County, dated August 17, 1978, which, after a hearing, dismissed the proceeding. Judgment affirmed, without costs or disbursements. Of the 570 signatures obtained, 500 being necessary for nomination (Election Law, § 6-136, subd 2, par [i]), 68 are concededly invalid. Moreover, an additional 14 signatures, contained on page 22 of the petition, are also invalid because they are undated (Election Law, § 6-130). Mollen, P. J., Hopkins, Damiani and O’Connor, JJ., concur; Shapiro, J., dissents and votes to reverse with the following memorandum: It is conceded that if the 16 challenged signatures on page 22 of the petition are valid, the petitioner would have sufficient signatures to qualify for a place on the primary ballot. In my opinion, the subscribing witness’ statement ("the equivalent of an affidavit” [Election Law, § 6-132, subd 2]) dated July 26, 1978, which certifies the date on which the individual signatories affixed their signatures, liberally construed, is sufficient to establish substantial compliance with the statutory dating requirement.